DETAILED ACTION
This office action is in response to the amendment filed on 03/25/2022. Claims 1, 6, 11, 16, and 24-30 are amended. Claims 1-30 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claims 24-30, the rejections under 35 U.S.C 101 are withdrawn because the claims now recited statutory subject matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1 (Currently Amended): A method of coding video data, the method comprising: determining that a first subpicture of a current picture has associated scaling parameters, wherein the current picture comprises a plurality of subpictures that includes the first subpicture; in response to determining that the first subpicture of the current picture has the associated scaling parameters, receiving the associated scaling parameters for the first subpicture of the current picture; determining motion information for a block of the first subpicture of the current picture, wherein the motion information identifies a subpicture of a reference picture; locating a prediction block for the block of the first subpicture of the current picture in the subpicture of the reference picture; and scaling the prediction block based on the associated scaling parameters for the first subpicture of the current picture.  

Claim 2 (Original): The method of claim 1, wherein: determining that the first subpicture of the current picture has the associated scaling parameters comprises receiving, in a parameter set data structure for the current picture, a first instance of a first syntax element indicating if the first subpicture of the current picture has the associated scaling parameters; and receiving the associated scaling parameters for the first subpicture comprises receiving the associated scaling parameters for the first subpicture in the parameter set data structure.  

Claim 3 (Original): The method of claim 1, wherein scaling the prediction block based on the associated scaling parameters for the first subpicture comprises: determining a window of the subpicture of the reference picture based on the associated scaling parameters for the first subpicture, wherein the window of the subpicture of the reference picture comprises less than all of the subpicture of the reference picture; determining a window of the first subpicture of the current picture based on the associated scaling parameters for the first subpicture, wherein the window of the first subpicture of the current picture comprises less than all of the first subpicture of the current picture; determining a scaling ratio based on a ratio of the window of the subpicture of the reference picture and the window of the first subpicture of the current picture; and scaling the prediction block based on the determined scaling ratio.  

Claim 4 (Original): The method of claim 3, wherein the determined scaling ratio is in the range of 1/8 to 2, inclusive.  

Claim 5 (Original): The method of claim 1, wherein a resolution of the scaled prediction block is equal to a resolution of the block of the first subpicture of the current picture.  

Claim 6 (Currently Amended): The method of claim 1, further comprising: receiving a second syntax element that indicates a number of subpictures in the the plurality of subpictures; receiving, for each subpicture of the plurality of subpictures in the current picture, an instance of the first syntax element indicating [[if]] whether the respective subpicture of the current picture has associated scaling parameters; and for each respective subpicture that has associated scaling parameters, receiving the associated scaling parameters.  

Claim 7 (Original): The method of claim 1, wherein scaling the subpicture of the reference picture based on the associated scaling parameters for the first subpicture comprises: determining a scaling window in the first subpicture based on the associated scaling parameters for the first subpicture; determining a ratio of a height of the scaling window in the first subpicture to a height of a scaling window in the subpicture of the reference picture; determining a ratio of a width of the scaling window in the first subpicture to a width of the scaling window in the subpicture of the reference picture; scaling the prediction block based on the ratio of the height of the scaling window in the first subpicture to the height of the scaling window in the subpicture of the reference picture and the ratio of the width of the scaling window in the first subpicture to the width of the scaling window in the subpicture of the reference picture.  

Claim 8 (Currently Amended): The method of claim 1, wherein the associated scaling parameters comprise: a left offset value that specifies an offset, in units of luma samples, between a left boundary of the first subpicture and a left boundary of the scaling window in the first subpicture; a right offset value that specifies an offset, in units of the luma samples, between a right boundary of the first subpicture and a right boundary of the scaling window in the first subpicture; a top offset value that specifies an offset, in the units of luma samples, between a top boundary of the first subpicture and a top boundary of the scaling window in the first subpicture; and a bottom offset value that specifies an offset, in the units of luma samples, between a bottom boundary of the first subpicture and a bottom boundary of the scaling window in the first subpicture.  

Claim 9 (Original): The method of claim 1, wherein the method of coding the video data comprises a method of encoding the video data.  

Claim 10 (Original): The method of claim 1, wherein the method of coding the video data comprises a method of decoding the video data.  
Claim 11 (Currently Amended): A device for decoding video data, the device comprising: a memory configured to store video data; one or more processors implemented in circuitry and configured to: determine that a first subpicture of a current picture has associated scaling parameters, wherein the current picture comprises a plurality of subpictures that includes the first subpicture; in response to determining that the first subpicture of the current picture has the associated scaling parameters, receive the associated scaling parameters for the first subpicture of the current picture; determine motion information for a block of the first subpicture of the current picture, wherein the motion information identifies a subpicture of a reference picture; locate a prediction block for the block of the first subpicture of the current picture in the subpicture of the reference picture; and scale the prediction block based on the associated scaling parameters for the first subpicture of the current picture.  

Claim 12 (Original): The device of claim 11, wherein: to determine that the first subpicture of the current picture has the associated scaling parameters, the one or more processors are further configured to receive, in a parameter set data structure for the current picture, a first instance of a first syntax element indicating if the first subpicture of the current picture has the associated scaling parameters; and to receive the associated scaling parameters for the first subpicture, the one or more processors are further configured to receive the associated scaling parameters for the first subpicture in the parameter set data structure.  

Claim 13 (Original): The device of claim 11, wherein to scale the prediction block based on the associated scaling parameters for the first subpicture, the one or more processors are further configured to: determine a window of the subpicture of the reference picture based on the associated scaling parameters for the first subpicture, wherein the window of the subpicture of the reference picture comprises less than all of the subpicture of the reference picture; determine a window of the first subpicture of the current picture based on the associated scaling parameters for the first subpicture, wherein the window of the first subpicture of the current picture comprises less than all of the first subpicture of the current picture; determine a scaling ratio based on a ratio of the window of the subpicture of the reference picture and the window of the first subpicture of the current picture; and scale the prediction block based on the determined scaling ratio.  

Claim 14 (Original): The device of claim 11, wherein the determined scaling ratio is in the range of 1/8 to 2, inclusive.  

Claim 15 (Original): The device of claim 11, wherein a resolution of the scaled prediction block is equal to a resolution of the block of the first subpicture of the current picture.  

Claim 16 (Currently Amended): The device of claim 15, wherein the one or more processors are further configured to: receive a second syntax element that indicates a number of subpictures in the the plurality of subpictures; receive, for each subpicture of the plurality of subpictures in the current picture, an instance of the first syntax element indicating [[if]] whether the respective subpicture of the current picture has associated scaling parameters; and for each respective subpicture that has associated scaling parameters, receive the associated scaling parameters.  

Claim 17 (Original): The device of claim 11, wherein to scale the subpicture of the reference picture based on the associated scaling parameters for the first subpicture, the one or more processors are further configured to: determine a scaling window in the first subpicture based on the associated scaling parameters for the first subpicture; determine a ratio of a height of the scaling window in the first subpicture to a height of a scaling window in the subpicture of the reference picture; determine a ratio of a width of the scaling window in the first subpicture to a width of the scaling window in the subpicture of the reference picture; and scale the prediction block based on the ratio of the height of the scaling window in the first subpicture to the height of the scaling window in the subpicture of the reference picture and the ratio of the width of the scaling window in the first subpicture to the width of the scaling window in the subpicture of the reference picture.  

Claim 18 (Currently Amended): The device of claim 11, wherein the associated scaling parameters comprise: a left offset value that specifies an offset, in units of luma samples, between a left boundary of the first subpicture and a left boundary of the scaling window in the first subpicture; a right offset value that specifies an offset, in units of the luma samples, between a right boundary of the first subpicture and a right boundary of the scaling window in the first subpicture; a top offset value that specifies an offset, in the units of luma samples, between a top boundary of the first subpicture and a top boundary of the scaling window in the first subpicture; and a bottom offset value that specifies an offset, in the units of luma samples, between a bottom boundary of the first subpicture and a bottom boundary of the scaling window in the first subpicture.  
Claim 19 (Original): The device of claim 11, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data.  

Claim 20 (Original): The device of claim 19, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data.  

Claim 21 (Original): The device of claim 11, further comprising: a display configured to display decoded video data.  

Claim 22 (Original): The device of claim 11, wherein the device comprises a wireless communication device a transmitter configured to modulate, according to a wireless communication standard, a signal comprising the encoded video data.  

Claim 23 (Original): The device of claim 11, further comprising: a camera configured to capture the video data.  

Claim 24 (Currently Amended): A non-transitory computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to: determine that a first subpicture of a current picture has associated scaling parameters, wherein the current picture comprises a plurality of subpictures that includes the first subpicture; in response to determining that the first subpicture of the current picture has the associated scaling parameters, receive the associated scaling parameters for the first subpicture of the current picture; determine motion information for a block of the first subpicture of the current picture, wherein the motion information identifies a subpicture of a reference picture; locate a prediction block for the block of the first subpicture of the current picture in the subpicture of the reference picture; and scale the prediction block based on the associated scaling parameters for the first subpicture of the current picture.  

Claim 25 (Currently Amended): The non-transitory computer-readable storage medium of claim 24, wherein: to determine that the first subpicture of the current picture has the associated scaling parameters, the instructions cause the one or more processors to receive, in a parameter set data structure for the current picture, a first instance of a first syntax element indicating if the first subpicture of the current picture has the associated scaling parameters; and to receive the associated scaling parameters for the first subpicture comprises receiving the associated scaling parameters for the first subpicture in the parameter set data structure.  

Claim 26 (Currently Amended): The non-transitory computer-readable storage medium of claim 24, wherein to scale the prediction block based on the associated scaling parameters for the first subpicture, the one or more processors are further configured to: determine a window of the subpicture of the reference picture based on the associated scaling parameters for the first subpicture, wherein the window of the subpicture of the reference picture comprises less than all of the subpicture of the reference picture; determine a window of the first subpicture of the current picture based on the associated scaling parameters for the first subpicture, wherein the window of the first subpicture of the current picture comprises less than all of the first subpicture of the current picture; determine a scaling ratio based on a ratio of the window of the subpicture of the reference picture and the window of the first subpicture of the current picture; and scale the prediction block based on the determined scaling ratio.  

Claim 27 (Currently Amended): The non-transitory computer-readable storage medium of claim 24, wherein a resolution of the scaled prediction block is equal to a resolution of the block of the first subpicture of the current picture.  

Claim 28 (Currently Amended): The non-transitory computer-readable storage medium of claim 27, wherein the instructions cause the one or more processors to: receive a second syntax element that indicates a number of subpictures in the the plurality of subpictures; receive, for each subpicture of the plurality of subpictures in the current picture, an instance of the first syntax element indicating [[if]] whether the respective subpicture of the current picture has associated scaling parameters; and for each respective subpicture that has associated scaling parameters, receive the associated scaling parameters.  

Claim 29 (Currently Amended): The non-transitory computer-readable storage medium of claim 24, wherein to scale the subpicture of the reference picture based on the associated scaling parameters for the first subpicture, the instructions cause the one or more processors: determine a scaling window in the first subpicture based on the associated scaling parameters for the first subpicture; determine a ratio of a height of the scaling window in the first subpicture to a height of a scaling window in the subpicture of the reference picture; determine a ratio of a width of the scaling window in the first subpicture to a width of the scaling window in the subpicture of the reference picture; scale the prediction block based on the ratio of the height of the scaling window in the first subpicture to the height of the scaling window in the subpicture of the reference picture and the ratio of the width of the scaling window in the first subpicture to the width of the scaling window in the subpicture of the reference picture.  

Claim 30 (Currently Amended): The non-transitory computer-readable storage medium of claim 24, wherein the associated scaling parameters comprise: a left offset value that specifies an offset, in units of luma samples, between a left boundary of the first subpicture and a left boundary of the scaling window in the first subpicture; a right offset value that specifies an offset, in units of the luma samples, between a right boundary of the first subpicture and a right boundary of the scaling window in the first subpicture; a top offset value that specifies an offset, in the units of luma samples, between a top boundary of the first subpicture and a top boundary of the scaling window in the first subpicture; and a bottom offset value that specifies an offset, in the units of luma samples, between a bottom boundary of the first subpicture and a bottom boundary of the scaling window in the first subpicture.   


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to versatile video coding to support 360-degree video.
Prior art:
Deshpande (US 2014/0093179)

	The closest prior art Deshpande paragraph 175 discloses the CPB 720 may provide encoded picture data to an entropy decoding module 701. The encoded picture data may be entropy decoded by an entropy decoding module 701, thereby producing a motion information signal 703 and quantized, scaled and/or transformed coefficients 705.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “locating a prediction block for the block of the first subpicture of the current picture in the subpicture of the reference picture; and scaling the prediction block based on the associated scaling parameters for the first subpicture of the current picture”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481